Citation Nr: 1648384	
Decision Date: 12/29/16    Archive Date: 01/06/17

DOCKET NO.  14-29 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for diabetes mellitus, claimed as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The Veteran had active service in the United States Army from June 1969 to January 1972, during which he served in Vietnam and was awarded the Combat Infantry Badge.  He also had service from November 1972 to April 1974 that was characterized as other than honorable by the service department, and uncharacterized service from October 1977 to April 1978.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, that denied nonservice-connected pension and service connection for a skin disability and diabetes mellitus.  That decision also declined to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).  The Veteran filed a timely notice of disagreement with respect to the issues of entitlement to service connection for a skin disability and diabetes, as well as the issue of whether new and material evidence had been submitted to reopen the claim of entitlement to service connection for PTSD.  An appropriate statement of the case was subsequently issued; however, in his August 2014 substantive appeal, the Veteran specified that he wished to appeal only the issue of entitlement to service connection for diabetes mellitus.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his August 2014 substantive appeal, the Veteran indicated that he wanted a hearing at the Board's offices in Washington DC.  A hearing was scheduled in August 2016.  In correspondence received by the Board in July 2016, the Veteran requested that his hearing be postponed, and that he be afforded a hearing closer to his residence in North Carolina.  Clarification was sought by the Board from the Veteran's representative in October 2016.  The Veteran's representative indicated that either a videoconference or in-person hearing would be acceptable, whichever is available first.  

Accordingly, the case is REMANDED for the following action:

The Veteran is to be scheduled for a videoconference or travel board hearing (whichever is available earliest) at the Winston-Salem RO before a Veterans Law Judge.  

After the Veteran has been afforded an opportunity to appear at a hearing before a Veterans Law Judge, the RO need not take any further adjudicatory action, but should return the claims folder to the Board for further appellate review.   





_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




